DETAILED ACTION
The amendment filed on 12/14/21 has been received and considered. By this amendment, claims 1, 9, and 16 are amended and Claims 22-43 are cancelled. Claims 1-21 are pending. 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 12/14/21, with respect to the rejection(s) of claim(s) 1-4, 7, and 9-21 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, with consideration of the amendments, a new ground(s) of rejection is made in view of ZSCHAECK et al. (PG Pub. 2015/0018925).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZSCHAECK et al. (PG Pub. 2015/0018925) in view of Cartledge et al. (PG Pub. 2015/0360030).
Regarding Claim 1, ZSCHAECK discloses an electrode assembly for non-invasive nerve stimulation, comprising:
a first electrode (see electrode 4) forming a first body (see body encompassed by cover element 9; par. 29 and Fig. 2);

a shim (see isolating section 7) positioned between the first electrode and the second electrode to separate and electrically insulate the first electrode and the second electrode from each other (see par. 27);
wherein the electrode assembly is configured for insertion into an ear of a user to form an electrical circuit including the first electrode, the second electrode, and a vagus nerve of the user to electrically stimulate the vagus nerve (see par. 26). ZSCHAECK does not disclose that the first body portion of the first electrode and the second body portion of the second electrode in combination form a frustoconical-shape. Cartledge discloses a similar nerve stimulator that uses an earbud with electrode sections that, in combination, form a frustoconical shape (see 12460 in Fig. 124). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a frustoconical shape of Cartledge in the electrode assembly of ZSCHAECK so that the electrode assembly can be placed in the user’s ear without discomfort while offering maximal contact (see par. 289).
Regarding Claims 2, 10, and 17, ZSCHAECK discloses wherein the first electrode and the second electrode comprise conductive silicone (see par. 9 and 18). The examiner considers that the silicone is necessarily conductive if it is to pass the stimulation from the electrode, through the silicone, to the skin.
Regarding Claims 3, 11, and 18, ZSCHAECK discloses wherein the shim comprises a plastic material (see par. 6). The examiner considers the shim is part of the carrier described in par. 6 and 27.
Regarding Claims 4, 12, and 19, ZSCHAECK discloses a conductive gel covering at least a portion of an outer surface of at least one of the first electrode or the second electrode (see par. 14 and 29).
Regarding Claim 6, ZSCHAECK discloses the shim comprises a ridge (see isolation section 11) that extends beyond the outer surface of the first electrode and the second electrode (see Fig. 3);
the conductive gel comprises a first gel portion covering at least a portion of the first electrode and a second gel portion covering at least a portion of the second electrode (see par. 29); and
the first gel portion and the second gel portion are electrically insulated from each other by the ridge (see par. 30).
Regarding Claim 7, ZSCHAECK discloses wherein the first electrode and the second electrode are substantially a same size and the shim is positioned in an approximate middle of the electrode assembly (see Fig. 3 and 5).
Regarding Claim 8, ZSCHAECK does not disclose wherein the first electrode and the second electrode are differently sized and the shim is positioned offset from a middle of the electrode assembly. The specification does not disclose any criticality associated with the size and shape of the electrodes and shim as recited. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish a different size for each electrode since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 
Regarding Claim 9, see similarly worded Claim 1 above. ZSCHAECK does not elaborate on the stimulation generator. Cartledge discloses a housing and the electrode assembly forming an in-ear headphone tip attached to the housing (see par. 277) and a waveform generator positioned within the housing and configured to apply an electric signal to the electrode assembly to stimulate the vagus nerve (see par. 30 and Fig. 146-147). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a headphone tip to offer dual purpose devices where the earbuds and connected waveform generator act as both an audio device and as a neurostimulator device (see par. 277).
Regarding Claims 13 and 20, Cartledge further discloses a signal transmitter and a signal receiver configured to permit wireless communication with an electronic device
external to the in-ear headphone (see par. 347 and 353). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wireless communication with an external device because Cartledge teaches it allows the use of the earbuds with a mobile phone, which can serve as the processor, display and diagnostics device (see par. 353-354).
Regarding Claim 14, Cartledge further discloses wherein the in-ear headphone is
configured to allow a user to adjust an operating parameter of the waveform generator
by an electronic device, the operating parameter comprising at least one of intensity,
duration, or pulse pattern (see par. 357 and 367). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust an operating parameter of the in-ear headphone by an electronic device to accommodate any variance in the music (see par. 367).
Regarding Claims 15 and 21, Cartledge discloses wherein the in-ear headphone
comprises audio components within the housing, the audio components (see speaker
assembly 12440; par. 326) configured to deliver audio stimulation through a central
channel defined in the electrode assembly, the in-ear headphone configured to provide
the audio stimulation concurrently with electrical stimulation of the vagus nerve (see par.
35 and 348). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include audio components within the housing because Cartledge teaches the audio signals can help determine the electrostimulation to be applied (see par. 42).
Regarding Claim 16, see rejection of similarly worded Claim 9 above. Cartledge
further discloses a headphone pair for the right and left ears (See par. 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a headphone in each ear because Cartledge teaches it allows for transcranial electrical stimulation (see par. 22).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZSCHAECK et al. (PG Pub. 2015/0018925) in view of Cartledge et al. (PG Pub. 2015/0360030) as applied to Claims 1-4 above, and further in view of Rogers (PG Pub. 2010/0198318).
Regarding Claim 5, ZSCHAECK does not explicitly disclose a hydrogel. Rogers discloses a similar stimulator wherein the conductive gel comprises a hydrogel. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use a hydrogel with ZSCHAECK’S invention because Rogers teaches the advantage of biodegradability (see par. 105). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P/Examiner, Art Unit 3792     

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792